REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response filed February 16, 2021, Applicants state Exhibit A shows the copy of the most recent amendment filed in the ‘541 application.  Exhibit A does not show the most recent amendment filed in the ‘541 application. Exhibit A is a copy of the Manual of Patent Examining Procedure §1490, Other Matters Directed to Terminal Disclaimers. 
Based upon the Amendment After-Final filed February 16, 2021, the provisional rejection based upon the ground of nonstatutory double patenting over 16/091,541 is withdrawn. 
Claims 1-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
                                      /Zinna Northington Davis/                                                                                        /Zinna Northington Davis/Primary Examiner, Art Unit 1625
                                                                                                                                                                                                        
Znd
02.18.2021